        Case 4:19-cv-00717-JST Document 30 Filed 05/01/19 Page 1 of 18



 1   Dean M. Harvey (SBN 250298)
     Katherine C. Lubin (SBN 259826)
 2   Adam Gitlin (SBN 317047)
     Yaman Salahi (SBN 288752)
 3   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 956-1000
 5   dharvey@lchb.com
     kbenson@lchb.com
 6   agitlin@lchb.com
     ysalahi@lchb.com
 7
     Attorneys for individual and representative
 8   Plaintiffs Shonetta Crain and Kira Serna
 9   (Additional counsel listed below)
10                                   UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13   SHONETTA CRAIN AND KIRA SERNA,                      Case No. 3:19-CV-001265-JST
     individually and on behalf of all others            CLASS ACTION
14   similarly situated,
                                                         PLAINTIFFS’ JOINT MOTION FOR
15                    Plaintiffs,                        APPOINTMENT OF INTERIM CLASS
                                                         COUNSEL; AND MEMORANDUM OF
16               v.                                      POINTS AND AUTHORITIES IN
                                                         SUPPORT
17   ACCREDITED CASUALTY AND SURETY
     COMPANY, INC., et al.,
18                                                       Date:         June 6, 2019
                                                         Time:         2:00p.m.
                      Defendants.
19                                                       Location:     Courtroom 9
                                                         Judge:        The Honorable Jon S. Tigar
20
     STEVEN BREAUX, individually and on
21   behalf of all other similar situated individuals,   Case No. 3:19-CV-00717-JST
22                    Plaintiff,
23               v.
24   ACCREDITED CASUALTY AND SURETY
     COMPANY, INC., et al.,
25
                      Defendants.
26

27

28
                                                                PLAINTIFFS’ JOINT MOTION FOR APPOINTMENT OF
     1709016.3                                                                        INTERIM CLASS COUNSEL
                                                                                            3:19-CV-001265-JST
        Case 4:19-cv-00717-JST Document 30 Filed 05/01/19 Page 2 of 18



 1                                                  TABLE OF CONTENTS
 2                                                                                                                                 Page
 3   PLAINTIFFS’ JOINT MOTION FOR APPOINTMENT OF INTERIM CLASS
           COUNSEL AND NOTICE OF HEARING ........................................................................ 1
 4   MEMORANDUM OF POINTS AND AUTHORITIES ................................................................ 2
 5   I.    INTRODUCTION .............................................................................................................. 2
     II.   BACKGROUND ................................................................................................................ 3
 6
           A.   The Crain Action .................................................................................................... 3
 7         B.   The Breaux Action .................................................................................................. 3
 8         C.   The Crain and Breaux Actions Are Related ........................................................... 4
     III.  LEGAL STANDARD ......................................................................................................... 4
 9
     IV.   APPOINTMENT OF INTERIM CLASS COUNSEL IS APPROPRIATE ....................... 5
10         A.   The Selection of Interim Class Counsel Will Ensure Efficient Prosecution
                and Protect the Class’s Interests.............................................................................. 5
11
           B.   Counsel Are Well Suited To Represent The Proposed Class ................................. 5
12              1.     Crain Counsel Investigated And Discovered These Claims ....................... 5
13              2.     Proposed Interim Class Counsel Are Experienced Class Action and
                       Antitrust Litigators With Sophisticated Knowledge of the
14                     Applicable Law ........................................................................................... 6
                3.     Counsel Have Ample Resources ............................................................... 12
15
     V.    CONCLUSION ................................................................................................................. 13
16   FILER’S ATTESTATION ............................................................................................................ 15
17

18

19

20

21

22

23

24

25

26

27

28
                                                                                    PLAINTIFFS’ JOINT MOTION FOR APPOINTMENT OF
     1709016.3                                                       -i-                                  INTERIM CLASS COUNSEL
                                                                                                                3:19-CV-001265-JST
        Case 4:19-cv-00717-JST Document 30 Filed 05/01/19 Page 3 of 18



 1                                                   TABLE OF AUTHORITIES
 2                                                                                                                                          Page
 3   Cases
 4   Azpeitia v. Tesoro Refining & Mktg. Co. LLC, et al.,
       Case No. 17-cv-00123-JST, 2017 WL 4071368 (N.D. Cal. Sep. 14, 2017) ................................ 4
 5   Bartling v. Apple Inc.,
       No. 5:18-cv-00147-EJD, 2018 WL 4804735 (N.D. Cal. Apr. 27, 2018)................................. 4, 5
 6
     White v. TransUnion, LLC,
 7     239 F.R.D. 681 (C.D. Cal. 2006) ................................................................................................. 4
     Other Authorities
 8
     Fed. R. Civ. P. 23
 9     advisory committee’s note, 2003 amend...................................................................................... 5
     Fed. R. Civ. P. 23(g) ........................................................................................................................ 4
10
     Fed. R. Civ. P. 23(g)(1)(A) .......................................................................................................... 4, 5
11   Fed. R. Civ. P. 23(g)(1)(B) .............................................................................................................. 4
12   Treatises
     Manual for Complex Litig.,
13     § 21.11 (4th ed. 2004) .............................................................................................................. 4, 5
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                          PLAINTIFFS’ JOINT MOTION FOR APPOINTMENT
     1709016.3                                                          - ii -                             OF INTERIM CLASS COUNSEL
                                                                                                                    3:19-CV-001265-JST
        Case 4:19-cv-00717-JST Document 30 Filed 05/01/19 Page 4 of 18



 1
                           PLAINTIFFS’ JOINT MOTION FOR APPOINTMENT
 2                     OF INTERIM CLASS COUNSEL AND NOTICE OF HEARING
 3               TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 4               PLEASE TAKE NOTICE THAT ON June 6, 2019 at 2:00 p.m., in the Courtroom of

 5   the Honorable Jon S. Tigar, United States District Judge for the Northern District of California,

 6   450 Golden Gate Avenue, San Francisco, CA 94102-3489, Courtroom 9, Plaintiffs Shonetta

 7   Crain, Kira Serna, and Stephen Breaux will move for appointment of Lieff, Cabraser, Heimann &

 8   Bernstein LLP as Interim Lead Class Counsel, and Public Counsel, Towards Justice, Justice

 9   Catalyst Law, the National Consumer Law Center, HammondLaw P.C. , and Goldstein Borgen

10   Dardarian & Ho as members of an Executive Committee of Interim Class Counsel.

11               This request is based on the following memorandum of law, the record in this case, all

12   accompanying declarations and exhibits, and any arguments or other material to be presented at

13   the hearing.

14   Dated: May 1, 2019                                    Respectfully submitted,
15

16                                                         By: /s/ Dean M. Harvey
17
                                                           Dean M. Harvey (SBN 250298)
18
                                                           Katherine C. Lubin (SBN 259826)
19                                                         Adam Gitlin (SBN 317047)
                                                           Yaman Salahi (SBN 288752)
20                                                         LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                                           275 Battery Street, 29th Floor
21                                                         San Francisco, CA 94111
                                                           Telephone: (415) 956-1000
22
                                                           dharvey@lchb.com
23                                                         kbenson@lchb.com
                                                           agitlin@lchb.com
24                                                         ysalahi@lchb.com
25

26

27

28
                                                                   PLAINTIFFS’ JOINT MOTION FOR APPOINTMENT OF
     1709016.3                                          -1-                              INTERIM CLASS COUNSEL
                                                                                               3:19-CV-001265-JST
          Case 4:19-cv-00717-JST Document 30 Filed 05/01/19 Page 5 of 18



 1                           MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.          INTRODUCTION
 3               Plaintiffs Shonetta Crain and Kira Serna, with their counsel Lieff, Cabraser, Heimann &

 4   Bernstein LLP, Public Counsel, Towards Justice, Justice Catalyst Law, and the National

 5   Consumer Law Center (together, “Crain Counsel”), filed this first-of-its-kind class action on

 6   January 29, 2019. See Crain et al. v. Accredited Surety & Ins. Co., et al., Case No. 3:19-cv-

 7   001265-JST (N.D. Cal., removed Mar. 8, 2019) (complaint available at Dkt. 1-3) (the “Crain

 8   Action”). Plaintiff Stephen Breaux, with his counsel HammondLaw, P.C. and Goldstein Borgen

 9   Dardarian & Ho and, filed another action alleging the same claims and seeking the same relief on

10   behalf of a similar class on February 8, 2019. See Breaux v. Accredited Surety & Cas. Co., et al.,

11   Case No. 3:19-cv-717-JST, Dkt. 1 (N.D. Cal., filed Feb. 8, 2019) (“Breaux Action”). The Crain

12   and Breaux Actions assert claims under California’s antitrust and unfair competition laws against

13   35 Defendants, including bail sureties, bail agencies, bail agent associations, and two individuals.

14   Crain Dkt. 1-3; Breaux Action Dkt. 1. The Actions allege that Defendants conspired to restrain

15   competition over bail bonds, requiring hundreds of thousands of Californians to pay more than

16   they otherwise would have paid to release themselves or their loved ones from pre-trial detention

17   in California’s criminal justice system. Id.

18               Plaintiffs request appointment of Lieff Cabraser as Interim Lead Class Counsel, and

19   Public Counsel, Towards Justice, Justice Catalyst Law, the National Consumer Law Center,

20   HammondLaw, P.C., and Goldstein Borgen Dardarian & Ho as members of an Executive

21   Committee of Interim Class Counsel. As set forth below, the Crain and Breaux Counsel are

22   qualified to represent the proposed class of purchasers of bail bonds in California. They have

23   substantial experience litigating complex class actions on behalf of consumers, including specific

24   expertise in antitrust class actions. Members of the proposed Executive Committee also have

25   substantial industry-specific knowledge regarding cash bail. Crain and Breaux Counsel have the

26   resources and commitment necessary to vigorously and efficiently prosecute this action on behalf

27   of the proposed class.

28               For these and the reasons described below, Crain and Breaux Counsel respectfully request

                                                                  PLAINTIFFS’ JOINT MOTION FOR APPOINTMENT OF
     1709016.3                                          -2-                             INTERIM CLASS COUNSEL
                                                                                              3:19-CV-001265-JST
        Case 4:19-cv-00717-JST Document 30 Filed 05/01/19 Page 6 of 18



 1   appointment as Interim Class Counsel.
 2   II.         BACKGROUND
 3               A.     The Crain Action
 4               On January 29, 2019, the Crain Plaintiffs filed their complaint in Alameda County
 5   Superior Court. Defendants removed to this Court on March 8, 2019. See Dkt. 1-3 (“Crain
 6   Compl.”). The lawsuit challenges anticompetitive conduct in California’s cash bail bond system
 7   under California’s Cartwright Act and Unfair Competition Law. See Crain Compl. ¶¶ 124-143.
 8   Generally, a person charged with a crime in California state court may be released pretrial if he or
 9   she posts a cash bail bond. Because bond amounts are usually unaffordable, most criminal
10   defendants must purchase a commercial bail bond: they pay a non-refundable “premium,” or
11   percentage, of the total bond to a surety company through a bail agent, who then posts the full
12   amount of the bond with the state court. Id. ¶¶ 1-2. The Crain Action alleges that at least since
13   February 2004, the industry has had the freedom to offer competitive rebates, but Defendants
14   have colluded to refrain from doing so. Id. ¶¶ 64, 70-71. Defendants reinforced this scheme by
15   misrepresenting to the public that they are not permitted to offer rebates, id. ¶¶ 72, 75-83, 95-104,
16   punishing mavericks who break the cartel’s rules, id. ¶¶ 105-107, and publicly discouraging bail
17   bond agents from offering rebates, id. ¶¶ 78, 81.
18               The Crain Action resulted from several months of investigation, research, and preparation
19   by Crain counsel, a group that includes four civil rights and public interest groups and
20   experienced antitrust class action litigators. Harvey Decl. ¶ 2. While the case was pending in
21   state court, the Crain Plaintiffs served preservation letters and discovery requests on all
22   Defendants. Id. ¶ 3.
23               B.     The Breaux Action
24               Ten days after the Crain Action was filed, on February 8, 2019, a very similar case was
25   filed in this Court, Breaux v. Accredited Surety & Cas. Co., et al., Case No. 3:19-cv-717-JST
26   (N.D. Cal., filed Feb. 8, 2019) (the “Breaux Action”). Like the Crain Action, the Breaux Action
27   alleges the same conspiracy by nearly the same Defendants, asserts the same two claims under
28   California law, and requests the same relief on behalf of a very similar class.
                                                                   PLAINTIFFS’ JOINT MOTION FOR APPOINTMENT OF
     1709016.3                                          -3-                              INTERIM CLASS COUNSEL
                                                                                               3:19-CV-001265-JST
        Case 4:19-cv-00717-JST Document 30 Filed 05/01/19 Page 7 of 18



 1               C.     The Crain and Breaux Actions Are Related
 2               After removing the Crain Action to this Court, the Crain Plaintiffs agreed with

 3   Defendants that the Crain and Breaux Actions were related. Breaux Action, Dkt. 12. On March

 4   19, the Court related the Actions. Crain Action, Dkt. 26. Plaintiffs in the Crain Action

 5   immediately sought to coordinate with Defendants regarding consolidating the Crain and Breaux

 6   Actions, the filing of a consolidated amended complaint, and briefing schedules for Defendants’

 7   response to the complaint. On April 24, 2019, the Court convened an initial case management

 8   conference, setting a May 1, 2019 deadline for filing the instant motion. Crain Action, Dkt. 163.

 9   At the Court’s direction, a revised stipulation was filed on April 30, 2019. Crain Action, Dkt.

10   172.

11   III.        LEGAL STANDARD
12               A court “may designate interim counsel to act on behalf of the putative class before

13   determining whether to certify the action as a class action.” Fed. R. Civ. P. 23(g). Interim class

14   counsel is appointed when “overlapping, duplicative, or competing class suits are pending before

15   a court, so that appointment of interim counsel is necessary to protect the interests of class

16   members.” Bartling v. Apple Inc., No. 5:18-cv-00147-EJD, 2018 WL 4804735, at *1 (N.D. Cal.

17   Apr. 27, 2018) (quoting White v. TransUnion, LLC, 239 F.R.D. 681, 683 (C.D. Cal. 2006).

18   “[D]esignation of interim counsel clarifies responsibility for protecting the interests of the class

19   during precertification activities, such as making and responding to motions, conducting any

20   necessary discovery, moving for class certification, and negotiating settlement.” Azpeitia v.

21   Tesoro Refining & Mktg. Co. LLC, et al., Case No. 17-cv-00123-JST, 2017 WL 4071368, at *2

22   (N.D. Cal. Sep. 14, 2017) (quoting Manual for Complex Litig., § 21.11 (4th ed. 2004)). In

23   making an interim appointment, courts consider:

24               (i) the work counsel has done in identifying or investigating potential claims in the
                 action; (ii) counsel’s experience in handling class actions, other complex litigation,
25               and the types of claims asserted in the action; (iii) counsel’s knowledge of the
                 applicable law; and (iv) the resources that counsel will commit to representing the
26               class.
27   Fed. R. Civ. P. 23(g)(1)(A). The court may also “consider any other matter pertinent to counsel’s

28   ability to fairly and adequately represent the interests of the class.” Fed. R. Civ. P. 23(g)(1)(B).

                                                                     PLAINTIFFS’ JOINT MOTION FOR APPOINTMENT OF
     1709016.3                                           -4-                               INTERIM CLASS COUNSEL
                                                                                                 3:19-CV-001265-JST
        Case 4:19-cv-00717-JST Document 30 Filed 05/01/19 Page 8 of 18



 1   IV.         APPOINTMENT OF INTERIM CLASS COUNSEL IS APPROPRIATE
 2               For the reasons discussed herein, Plaintiffs request appointment of Lieff Cabraser as

 3   Interim Lead Class Counsel, and appointment of Public Counsel, Towards Justice, Justice

 4   Catalyst Law, the National Consumer Law Center, HammondLaw, P.C., and Goldstein Borgen

 5   Dardarian & Ho as members of an Executive Committee of Interim Class Counsel.

 6               A.     The Selection of Interim Class Counsel Will Ensure Efficient Prosecution and
                        Protect the Class’s Interests
 7

 8               The related cases will benefit from appointment of Interim Class Counsel, who will ensure

 9   efficient prosecution of the case and protect the proposed class’s interests. After the Crain Action

10   was filed, the Breaux Action was filed on behalf of a nearly identical class. The existence of the

11   later-filed Breaux Action gives rise to “overlapping, duplicative, or competing class suits,”

12   meriting the appointment of interim class counsel to ensure consistency and efficiency across the

13   cases. See Bartling, 2018 WL 4804735, at *1; see also Manual for Complex Litigation (Fourth) §

14   21.11 (4th ed. 2004) (explaining that when “there are a number of overlapping, duplicative, or

15   competing suits pending in other courts,” the “designation of interim counsel clarifies

16   responsibility for protecting the interests of the class during precertification activities”); cf. Fed.

17   R. Civ. P. 23 advisory committee’s note, 2003 amend. (“In some cases . . . there may be rivalry or

18   uncertainty that makes formal designation of interim counsel appropriate.”).

19               B.     Counsel Are Well Suited To Represent The Proposed Class
20               Every factor under Federal Rule of Civil Procedure 23(g) favors appointment of the

21   proposed leadership structure.

22                      1.      Crain Counsel Investigated And Discovered These Claims
23               Crain Counsel performed substantial work in “identifying or investigating potential

24   claims in the action.” Fed. R. Civ. P. 23(g)(1)(A)(i). The complaint is the result of an extensive

25   investigation undertaken by a coalition of civil rights and public interest organizations and

26   experienced antitrust and class action litigators into misconduct by California’s cash bail bond

27   industry. Harvey Decl. ¶ 2. Crain Counsel’s investigation began over six months before the

28   complaint was filed. Id. Counsel investigated, performed factual and legal research, retained

                                                                   PLAINTIFFS’ JOINT MOTION FOR APPOINTMENT OF
     1709016.3                                          -5-                              INTERIM CLASS COUNSEL
                                                                                               3:19-CV-001265-JST
        Case 4:19-cv-00717-JST Document 30 Filed 05/01/19 Page 9 of 18



 1   expert economists who conducted economic analyses of the relevant market, and reviewed public
 2   rate filings. Id. Without the Crain Counsel’s investigation and leadership, these cases would not
 3   exist, and the misconduct at issue would remain hidden and unchallenged.
 4               Crain Counsel have since diligently pursued the case. Crain Counsel served detailed
 5   preservation letters with the complaint, served requests for production as soon as possible, and
 6   attempted several times to conduct a conference with Defendants under Federal Rule of Civil
 7   Procedure 26(f) to, among other things, obtain the information described in the Northern
 8   District’s Checklist for Rule 26(f) Meet and Confer Regarding Electronically Stored Information.
 9   Harvey Decl. ¶ 4. (Plaintiffs remain concerned that Defendants have refused to provide any
10   information regarding their ESI systems or their efforts to preserve relevant information.
11   Plaintiffs will again attempt to meet and confer with Defendants on these issues immediately after
12   Plaintiffs file a consolidated complaint.)
13               Lieff Cabraser coordinated with Defendants and with Breaux Counsel since the removal
14   of the Crain Action to ensure the efficient prosecution of the actions. Lieff Cabraser began these
15   efforts while the Crain Action was in Alameda County Superior Court, including reaching an
16   interim agreement with Defendants regarding their responses to the complaint, and then, once
17   Defendants removed the Crain Action, negotiating a stipulation regarding Defendants’ responses
18   to the complaint. Harvey Decl. ¶ 4; Crain Action, Dkt. 20. Thereafter, Lieff Cabraser drafted a
19   proposed pre-trial consolidation order and met and conferred with Defendants regarding the
20   proposed schedule. Harvey Decl. ¶ 4. Crain Counsel filed that stipulation on April 4. Crain
21   Action, Dkt. 86. At the Court’s direction, a revised stipulation was filed on April 30, 2019.
22   Crain Action, Dkt. 172.
23                      2.     Proposed Interim Class Counsel Are Experienced Class Action and
                               Antitrust Litigators With Sophisticated Knowledge of the Applicable
24                             Law
25               The second and third Rule 23(g) factors also favor appointment of proposed interim class
26   counsel.
27               Lieff Cabraser was founded in 1972 and has been described by the American Lawyer as
28   “one of the nation’s premier plaintiffs’ firms.” It routinely litigates precedent-setting cases
                                                                  PLAINTIFFS’ JOINT MOTION FOR APPOINTMENT OF
     1709016.3                                         -6-                              INTERIM CLASS COUNSEL
                                                                                              3:19-CV-001265-JST
       Case 4:19-cv-00717-JST Document 30 Filed 05/01/19 Page 10 of 18



 1   against the world’s largest corporations. It has obtained over $118 billion in verdicts and
 2   settlements on behalf of its clients. For example, in 2016, Lieff Cabraser was appointed Lead
 3   Counsel in In re Volkswagen ‘Clean Diesel’ Marketing, Sales Practices, and Products Liability
 4   Litigation, MDL No. 2672 (N.D. Cal.). On October 25, 2016, the court approved settlements
 5   totaling $14.7 billion—one of the largest settlements in American history and the largest
 6   consumer settlement ever. Lieff Cabraser also has substantial experience and expertise litigating
 7   antitrust class actions. The following are illustrative examples. See also Harvey Decl. ¶¶ 5-8, Ex.
 8   A at 78-89.
 9               1.   In Re Cipro Cases I & II, No. S198616 (Cal. Super. Ct.) and Cipro Cases I & II,
10   JCCP Proceedings Nos. 4154 & 4220 (San Diego Super. Ct.). Lieff Cabraser was Co-Lead Class
11   Counsel. The case led to a landmark (and unanimous) decision by the California Supreme Court
12   upholding the rights of consumers to challenge backroom deals between brand name drug makers
13   and generic manufacturers to eliminate competition for life-saving medications. Cipro Cases I
14   and II, 61 Cal.4th 116 (2015). The case resulted in total settlements of $399 million obtained on
15   the eve of trial, nearly $68 million more than estimated damages. The Superior Court described
16   the outcome as “extraordinary,” adding that it was “not aware of any case” that “has taken
17   roughly 17 years,” where, net of fees, end-payor “claimants will get basically 100 cents on the
18   dollar[.]” Harvey Decl. ¶ 5. Lieff Cabraser’s work on the case earned it a California Lawyer of
19   the Year (CLAY) award.
20               2.   In re High-Tech Employee Antitrust Litig. (“High-Tech”), No. 11-cv-02509-LHK
21   (N.D. Cal.). Lieff Cabraser filed all five underlying cases and was Co-Lead Class Counsel for a
22   certified class of over 64,000 high-tech workers, asserting antitrust claims against Google, Apple,
23   Intel and other tech giants for conspiring to suppress the mobility and compensation of their
24   technical employees. The case resulted in the largest recovery (by far) of any class action
25   asserting antitrust claims in the employment context: $435 million. The Daily Journal described
26   the case as the “most significant antitrust employment case in recent history,” adding that it “has
27   been widely recognized as a legal and public policy breakthrough.” Harvey Decl. ¶ 6.
28
                                                                PLAINTIFFS’ JOINT MOTION FOR APPOINTMENT OF
     1709016.3                                       -7-                              INTERIM CLASS COUNSEL
                                                                                            3:19-CV-001265-JST
       Case 4:19-cv-00717-JST Document 30 Filed 05/01/19 Page 11 of 18



 1               3.     Natural Gas Antitrust Cases, JCCP Nos. 4221, 4224, 4226 & 4228 (Cal. Super.
 2   Ct.). Lieff Cabraser was Co-Lead Class Counsel and achieved a $1.3 billion settlement on behalf
 3   of California natural gas businesses and consumers in a case alleging an anticompetitive
 4   conspiracy that violated the Cartwright Act and Unfair Competition Law.
 5               4.     In re TFT-LCD (Flat Panel) Antitrust Litigation (“LCD”), M-07-1827 (N.D. Cal.).
 6   As Co-Lead Class Counsel for the direct purchaser class challenging a price-fixing conspiracy,
 7   Lieff Cabraser settled with all defendants but one and took the remaining defendant to trial,
 8   resulting in a plaintiff verdict and total amount recovered of $470 million.
 9               5.     Wholesale Elec. Antitrust Cases I & II, JCCP Nos. 4204 & 4205 (Cal. Super. Ct.).
10   Lieff Cabraser negotiated settlements totaling $1.06 billion as Co-Lead Class Counsel in a class
11   action against energy companies.
12               6.     Sullivan v. DB Investments, No. 04-02819 (D.N.J.). As Class Counsel for
13   consumers who purchased diamonds in an antitrust monopolization case, Lieff Cabraser obtained
14   a settlement valued at $295 million.
15               Plaintiffs request that Lieff Cabraser be appointed as Interim Lead Class Counsel to
16   continue the leadership role that Lieff Cabraser has played thus far. The individual members of
17   the Lieff Cabraser team are Dean Harvey, Katie Lubin, Adam Gitlin, and Yaman Salahi. See
18   Harvey Decl. ¶ 9, Ex. A at 123-24, 133, 136, 139 (individual attorney summaries). Lieff
19   Cabraser has worked cooperatively and successfully with its co-counsel to research the claims at
20   issue, draft the complaint, and press for discovery. Harvey Decl. ¶ 2. Lieff Cabraser has led
21   plaintiffs’ negotiations with Defendants, including drafting stipulations and preparing the case
22   management statement. Harvey Decl. ¶ 4. Lieff Cabraser also consulted with Breaux counsel
23   regarding litigation decisions since Defendants removed the Crain Action, resulting in a unified
24   litigation strategy across the two actions, and in the instant joint leadership application. Id.
25               Public Counsel is a pro bono law firm whose Consumer Rights Project is one of the
26   organization’s oldest, providing legal counsel for low-income individuals and their families in
27   both individual and impact cases. Carroll Decl., Ex. A at 1. Public Counsel has extensive
28   experience in complex class actions, including consumer cases. Id. at 1-14. For example,
                                                                   PLAINTIFFS’ JOINT MOTION FOR APPOINTMENT OF
     1709016.3                                          -8-                              INTERIM CLASS COUNSEL
                                                                                               3:19-CV-001265-JST
       Case 4:19-cv-00717-JST Document 30 Filed 05/01/19 Page 12 of 18



 1   Consumer Rights Project attorneys are currently Co-Lead Counsel in two consumer actions filed
 2   as class cases, designated complex, related to government-endorsed home improvement financing
 3   schemes: Ocana, et al. v Renew Financial Holdings, Inc, et al, Case No. BC701809 (Cal. Super.
 4   Ct. L.A.), and Nemore, et al. v. Renovate America, et al., Case No. BC701810 (Cal. Super. Ct.
 5   L.A.). Carroll Decl. ¶ 5. They are also Co-Lead Counsel in an ongoing consumer debt defense
 6   matter filed as a class action on behalf of former students from a now defunct for-profit school:
 7   Video Symphony v. Wilson, Case No. 16A03434 (Cal. Super. Ct. L.A.). Id. Public Counsel has
 8   been working on issues related to bail and the rights of low-income individuals in the criminal
 9   justice system for the past several years, and has been involved in the development of this
10   litigation since early 2018. Carroll Decl. ¶ 6. In addition to advocacy for individual clients in
11   criminal and immigration bond cases, in the past two years Public Counsel successfully co-
12   counselled in a high profile gang-injunction removal class case (Rodriguez v. City of Los Angeles,
13   2:11-cv-01135-DMG-PJW (C.D. Cal)), and established that the imposition of mandatory court
14   fees on indigent defendants is unconstitutional (People v. Duenas, Cal. Court of Appeal, Second
15   Appellate District Case No. B285645). Id. ¶ 9.
16               National Consumer Law Center is a non-profit organization with extensive experience
17   with consumer class actions and challenging abuses in the commercial bail industry. Rossman
18   Decl. ¶ 2, Ex. A; id. ¶¶ 14-17. NCLC is currently litigating a class action lawsuit against two
19   New Orleans bail bond companies that charged their clients hidden and illegal fees, Egana et al v.
20   Blair’s Bail Bonds, Inc. et al., 2:17-CV-05899 (E.D. La.). Id. ¶ 14. NCLC Attorney Brian
21   Highsmith has testified by invitation at a New York State listening session about consumer
22   abuses in the bail bond industry, convened by Governor Cuomo on behalf of three state agencies,
23   and is the author of a national report documenting consumer abuses by private companies that
24   increasingly administer core parts of our criminal legal system, including the commercial bail
25   industry. Highsmith Decl. ¶¶ 8-9. In the past 20 years NCLC has been co-counsel in over 120
26   consumer class action cases filed in state and federal courts around the country. Rossman Decl. ¶
27   14. In particular, NCLC has played leadership roles in several California class action cases
28   including:
                                                                PLAINTIFFS’ JOINT MOTION FOR APPOINTMENT OF
     1709016.3                                       -9-                              INTERIM CLASS COUNSEL
                                                                                            3:19-CV-001265-JST
       Case 4:19-cv-00717-JST Document 30 Filed 05/01/19 Page 13 of 18



 1               1.     Henry v. Structured Investments Co., Inc., Case No. 05CC00167 (Cal. Super. Ct.
 2   Orange County) (class-action lawsuit regarding illegal assignment of military veteran and
 3   disability pension rights in exchange for lump sum payments);
 4               2.     Hood v. Santa Barbara Bank & Trust, Case No. 1156354 (Cal. Super. Ct. Santa
 5   Barbara) (class-action lawsuit asserting claims for tax refunds improperly seized to pay off
 6   alleged old debts for tax preparation services or for previous refund anticipation loans); and
 7               3.     Reimann v. Brachfeld, Case No. RG10-529702 (Cal. Super. Ct. Alameda) (class-
 8   action lawsuit asserting debt collection claims).
 9               Justice Catalyst Law is a non-profit law firm that advances human and civil rights and
10   economic and social justice through impact litigation and whose attorneys have engaged in class
11   action practice in numerous consumer and antitrust class actions. Elga Decl. ¶¶ 6-7; id. ¶ 11, Ex.
12   A. Justice Catalyst Law’s attorneys have been involved in successful class antitrust and
13   consumer law cases, including In re: Automotive Parts Antitrust Litigation, No. 12-md-02311
14   (E.D. Mich.) (representing retailer class in one of the most far-reaching antitrust conspiracies in
15   history), In re: Packaged Seafood Products Antitrust Litigation, No. 15-md-2670 (S.D. Cal.)
16   (pending), Cason-Merenda v. Detroit Medical Center, No. 06-15601 (E.D. Mich.) (resulting in a
17   significant recovery for nurses who were victimized by a wage-suppression cartel), Hadley v.
18   Subaru of America, Inc., No. 15-7210 (D.N.J.) (sparking the recall of defective cars whose hoods
19   flew open while driving), and Noble v. Samsung Electronics America, Inc., No. 15-cv-03713
20   (D.N.J.) (class action representing consumers who purchased smart watches with lower battery
21   life than advertised, resulting in successful invalidation of arbitration agreement). Elga Decl. ¶ 2.
22   Justice Catalyst attorneys also have experience in financial products and consumer protection.
23   Elga Decl. ¶ 5. Attorney Benjamin Elga in particular has spent two years investigating the bail
24   market, nationally and in California, conducting interviews and extensively researching relevant
25   economic forces, accruing substantial expertise in the theory and practice of for-profit bail
26   agencies and sureties, as well as California’s regulatory scheme. Elga Decl. ¶ 3.
27               Towards Justice is a non-profit organization that uses impact litigation to attack systemic
28   injustices that undermine the power of workers and consumers to achieve economic mobility,
                                                                   PLAINTIFFS’ JOINT MOTION FOR APPOINTMENT OF
     1709016.3                                          - 10 -                           INTERIM CLASS COUNSEL
                                                                                               3:19-CV-001265-JST
       Case 4:19-cv-00717-JST Document 30 Filed 05/01/19 Page 14 of 18



 1   with extensive experience litigating antitrust and fraud cases on behalf of low-income people.
 2   Seligman Decl. ¶ 3, Ex. A; id. ¶ 4. Representative antitrust class actions include Beltran, et al. v.
 3   Interexchange, Inc., et al., Case No. 14-cv-03074-CMA-KMT (D. Colo.) (co-lead counsel in an
 4   antitrust class action representing thousands of au pairs alleging price fixing, racketeering, and
 5   wage theft, in which the court recently granted preliminary approval to a $65.5 million
 6   settlement) and Bautista, et al. v. Carl Karscher Enterprises, Case No. BC 649777 (Cal. Super.
 7   Ct. L.A.) (putative antitrust class action alleging that Carl’s Jr. and its franchisees conspired not to
 8   hire one another’s workers), in addition to several other class action cases. Id. ¶¶ 5-6.
 9               Significantly, the non-profit organizations serving as co-counsel have been at the forefront
10   of the movement to reform the cash bail bond industry, Elga Decl. ¶ 3; Carroll Decl. ¶ 6;
11   Rossman Decl. ¶ 16; Highsmith Decl. ¶¶ 8-13, and thus have been and will be able to offer
12   essential expertise and perspective to issues like the scope of appropriate injunctive relief. These
13   organizations participated extensively in investigation of this case. Id. This case would not exist
14   but for their diligent work.
15               Goldstein Borgen Dardarian & Ho (“GBDH”): Founded in 1972, GBDH represents
16   plaintiffs nationwide in complex and class action litigation, including consumer, wage and hour,
17   voting rights, employment discrimination, disability access, environmental justice, and other
18   public interest litigation. Ho Decl. ¶ 3. GBDH has successfully litigated some of the largest and
19   most significant cases in these areas. Id. ¶ 3, Ex. A. Ms. Ho has been litigating class actions with
20   GBDH since 1998 and became a partner in 2005. Id. ¶ 4. The class and collective actions she
21   has litigated throughout the past twenty-one years have led to favorable class action settlements
22   that have recouped millions of dollars on behalf of plaintiffs. Id. For example, Ms. Ho led a team
23   of GBDH attorneys in the matter of Siciliano v. Apple, Inc., Case No. 13-cv-257676 (Cal. Super.
24   Ct. Santa Clara), which was a certified class action on behalf of Apple in-app subscribers in
25   California that recently settled for $16 million. Id. This and other outcomes summarized in Ms.
26   Ho’s declaration resulted from skillful and tenacious litigation, but also the ability to work
27   cooperatively with co-counsel and opposing counsel, including GBDH’s co-counsel in the Breaux
28   Action, HammondLaw, P.C. GBDH and HammondLaw, P.C. have worked cooperatively on
                                                                    PLAINTIFFS’ JOINT MOTION FOR APPOINTMENT OF
     1709016.3                                          - 11 -                            INTERIM CLASS COUNSEL
                                                                                                3:19-CV-001265-JST
       Case 4:19-cv-00717-JST Document 30 Filed 05/01/19 Page 15 of 18



 1   several matters to achieve favorable results for their clients, including in the Siciliano matter
 2   described above.
 3               HammondLaw, P.C. represents plaintiffs in complex and class action litigation,
 4   including consumer and wage and hour litigation. Hammond Decl. ¶ 2. Since founding
 5   HammondLaw in 2010, Julian Hammond has litigated and settled dozens of class actions on
 6   behalf of thousands of employees and consumers. Id. and Ex. 1. Mr. Hammond, along with
 7   Goldstein Borgen Dardarian & Ho (“GBDH”), was co-class counsel in Siciliano v. Apple, Inc.,
 8   Case No. 13-cv-257676 (Cal. Super. Ct. Santa Clara), a certified class action on behalf of Apple
 9   in-app subscribers in California that recently settled for $16 million. Id. Mr. Hammond was also
10   co-class counsel in Moss et al. v. USF Reddaway, Inc., Case No. 5:15-cv-01541 (C.D. Cal. June
11   30, 2017), which recently settled for $2.95 million, and Martinez v. Knight Transportation, Case
12   No. 1:16-cv-01730 (E.D. Cal. November 30, 2018). Id. ¶ 2. These cases, and those listed in
13   Exhibit A to the Hammond Declaration, demonstrate Mr. Hammond’s substantial litigation
14   experience, as well as his ability to work cooperatively with co-counsel and opposing counsel,
15   including with GBDH in the Apple case described above.
16                      3.      Counsel Have Ample Resources
17               Counsel have substantial resources and are committed to prosecuting this case zealously
18   and efficiently on behalf of the proposed class. Lieff Cabraser is a 90-plus attorney law firm,
19   with its primary office located in San Francisco, and routinely leads large and complex class
20   action cases in this and many other jurisdictions. Public Counsel is a 70-plus attorney
21   organization, with its primary office located in Los Angeles. The National Consumer Law Center
22   is an organization with over 30 attorneys and legal fellows, with its primary office located in
23   Boston. Justice Catalyst Law has a team of 4 attorneys, with its primary office located in New
24   York City. Towards Justice has a team of 4 attorneys, and its office is located in Denver.
25   HammondLaw and GBDH will commit the necessary resources and time to represent the interests
26   of the proposed class.
27               Counsel have abundant resources to prosecute this case, and will do so efficiently.
28
                                                                   PLAINTIFFS’ JOINT MOTION FOR APPOINTMENT OF
     1709016.3                                          - 12 -                           INTERIM CLASS COUNSEL
                                                                                               3:19-CV-001265-JST
       Case 4:19-cv-00717-JST Document 30 Filed 05/01/19 Page 16 of 18



 1   V.          CONCLUSION
 2               Plaintiffs respectfully request that the Court grant this motion for appointment of Interim

 3   Class Counsel.

 4   Dated: May 1, 2019                    Respectfully submitted,
 5
                                                  /s/ Dean M. Harvey
 6                                         Dean M. Harvey (SBN 250298)
                                           Katherine C. Lubin (SBN 259826)
 7                                         Adam Gitlin (SBN 317047)
                                           Yaman Salahi (SBN 288752)
 8                                         LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                           275 Battery Street, 29th Floor
 9                                         San Francisco, CA 94111
                                           Telephone: (415) 956-1000
10                                         dharvey@lchb.com
                                           kbenson@lchb.com
11                                         agitlin@lchb.com
                                           ysalahi@lchb.com
12
                                          Benjamin David Elga (pro hac vice)
13                                        Brian James Shearer (pro hac vice)
                                          JUSTICE CATALYST LAW
14
                                          25 Broadway, 9th Floor
15                                        New York, NY 10004
                                          Telephone: (518) 732-6703
16                                        belga@justicecatalyst.org
                                          brianshearer@justicecatalyst.org
17
                                          Cindy Pánuco (SBN 266921)
18
                                          Stephanie Carroll (SBN 263698)
19                                        Nisha Kashyap (SBN 301934)
                                          PUBLIC COUNSEL
20                                        610 South Ardmore Avenue
                                          Los Angeles, California, 90005
21                                        Telephone: (213) 385-2977
22                                        Facsimile: (213) 201-4722
                                          scarroll@publiccounsel.org
23                                        nkashyap@publiccounsel.org

24

25

26

27

28
                                                                     PLAINTIFFS’ JOINT MOTION FOR APPOINTMENT OF
     1709016.3                                          - 13 -                             INTERIM CLASS COUNSEL
                                                                                                 3:19-CV-001265-JST
       Case 4:19-cv-00717-JST Document 30 Filed 05/01/19 Page 17 of 18



 1                             Stuart T. Rossman (pro hac vice)
                               (B.B.O. No. 430640)
 2                             Brian Highsmith (pro hac vice motion forthcoming)
                               NATIONAL CONSUMER LAW CENTER
 3                             7 Winthrop Square, Fourth Floor
                               Boston, MA 02110-1245
 4                             Telephone: (617) 542-8010
                               Facsimile: (617) 542-8028
 5                             srossman@nclc.org
                               bhighsmith@nclc.org
 6
                               David Seligman (pro hac vice motion forthcoming)
 7                             TOWARDS JUSTICE
                               1410 High Street, Suite 300
 8                             Denver, CO 80218
                               Telephone: (720) 441-2236
 9                             Facsimile: (303) 957-2289
                               david@towardsjustice.org
10
                               Counsel for Individual and Representative Plaintiffs Shonetta
11                             Crain and Kira Serna
12                             By: /s/ Julian Hammond
                               Julian Hammond (SBN 268489)
13                             Polina Brandler (SBN 269086)
                               Ari Cherniak (SBN 290071)
14                             HAMMONDLAW PC
                               1829 Reisterstown Road, Suite 410
15                             Baltimore, MD 21208
                               Telephone: (310) 601-6766
16                             Facsimile: (310) 295-2385
                               jhammond@hammondlawpc.com
17                             pbrandler@hammondlawpc.com
                               acherniak@hammondlawpc.com
18
                               Laura L. Ho (SBN 173179)
19                             GOLDSTEIN BORGEN DARDARIAN & HO
                               300 Lakeside Drive, Suite 1000
20                             Oakland, CA 94612
                               Telephone: (510) 763-9800
21                             Facsimile: (510) 835-1417
                               lho@gbdhlegal.com
22
                               Counsel for Individual and Representative Plaintiff Steven
23                             Breaux
24

25

26

27

28
                                                       PLAINTIFFS’ JOINT MOTION FOR APPOINTMENT OF
     1709016.3                              - 14 -                           INTERIM CLASS COUNSEL
                                                                                   3:19-CV-001265-JST
       Case 4:19-cv-00717-JST Document 30 Filed 05/01/19 Page 18 of 18



 1                                          FILER’S ATTESTATION
 2               Pursuant to General Order No. 45, § X(B), I attest under penalty of perjury that

 3   concurrence in the filing of the document has been obtained from all the signatories.

 4

 5   DATED: May 1, 2019                                 /s/ Dean M. Harvey
                                             DEAN M. HARVEY
 6
                                             LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 7
     1720135.1

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                   PLAINTIFFS’ JOINT MOTION FOR APPOINTMENT OF
     1709016.3                                          - 15 -                           INTERIM CLASS COUNSEL
                                                                                               3:19-CV-001265-JST
